The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
 
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US5880731, hereinafter Liles) in view of Wynn et al. (US20080005325, Wynn) in view of Kredo et al. (US20030002633, Kredo).

As to claim 26:
Liles shows a computer-implemented method of translating activities performed by at least one processor, comprising:
receiving, by a processing device, a request to classify a client device of a user (col. 13, l. 16-33)(e.g., a host can authenticate, via a processing device, whether a user and its associated device is a participant, a host, a guest or an expectator);
receiving, by the processing device, a set of data from a first communication system comprising a virtual reality environment, the set of data including one or more first paralinguistic indicators associated with the user (column 9, lines 35-52; col. 10, l. 33-39) (e.g., a first communication system receiving a selection in a graphic icon emoticon toolbar indicating an emotion or gesture; greet and flirt may be reasonably considered within a spectrum of salutations with different intensities);
parsing, by the processing device, the one or more first paralinguistic indicators (column 10, lines 33-45) (e.g., correlating the emotion or gesture selected by the user to a script for that emotion or gesture) including an intensity on an intensity spectrum for each of the one or more first para linguistic indicators (fig. 7, e.g., modalities may reasonably be interpreted as greet, happy, flirt, shrug, sad, etc);
converting, by the processing device, the first paralinguistic indicators into one or more 
and converting the one or more 
Liles fails to specifically show: 
receiving, by a processing device, a request to authenticate a client device of a user;
determining whether one of the first communication system and a second communication system comprising a textual environment use communication protocols or formats that are incompatible with each other;
converting, by the processing device, being based on a determination that the first communication system and the second communication system use communication protocols or formats that are incompatible with each other;
the one or more intermediate paralinguistic indicators being XML based.
In the same field of invention, Wynn teaches: user communication restrictions. Wynn further teaches: receiving, by a processing device, a request to authenticate a client device (¶ [0006], [0063], [0064]).
In the same field of invention, Kredo teaches: instant messaging using a wireless interface. Kredo further teaches:
determining whether one of the first communication system and a second communication system comprising a textual environment use communication protocols or formats that are incompatible with each other (abstract) (e.g., determining that user using incompatible communication protocols, such as telephony users and on-line users, want to communicate with one another);
converting, by the processing device, being based on a determination that the first communication system and the second communication system use communication protocols or formats that are incompatible with each other; the one or more intermediate paralinguistic indicators being XML based (¶ [0039], [0040], [0042]) (e.g., capturing an emotion of a voice message, like personality and volume, to create a text message; capturing emotion indicia, like emoticons, of a text message to create a voice message; voice extensible markup language (VoiceXML) is the preferred markup language for interaction between the audio browser 28 and the IM proxy server 26. ).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Liles, Wynn and Kredo at the time that the invention was made, to have combined the teachings of Wynn, Kredo with the method as taught by Liles.
One would have been motivated to make such combination because a way to maintain integrity of message by conveying emotion between online and telephony users would have been obtained and desired, as expressly taught by Kredo (¶ [0005]).

As to claim 27, Kredo further teaches:
The computer-implemented method of claim 26, further comprising generating a text message based on the one or more XML- based intermediate paralinguistic indicators (¶ [0036]) (e.g., generating a messaging with normal volume, east coast personality, and a sadness emotion). 
One would have been motivated to make such combination because a way to maintain integrity of message by conveying emotion between online and telephony users would have been obtained and desired, as expressly taught by Kredo (¶ [0005]).

As to claim 28, Liles further shows:
The computer-implemented method of claim 27, wherein the text message comprises an instant message  (column 10, lines 6-22).

As to claim 29, Liles further shows:
The computer-implemented method of claim 27, wherein the text message comprises an emoticon (fig. 13, el. 268, 262, 254).

As to claim 30, Liles further shows:
The computer-implemented method of claim 26, wherein the intensity spectrum specifies expressions through speech, facial expressions, or specific body gestures (figs. 5-8).

As to claim 31, Kredo further teaches:
The computer-implemented method of claim 26, wherein the intensity is specified numerically  (fig. 4) (¶ [0037]) (e.g., a user sending a message in all caps would be translated to a telephonic message with a higher volume; the higher the numerical value of the volume, the higher the intensity of the emotion, for example, anger).
One would have been motivated to make such combination because a way to maintain integrity of message by conveying emotion between online and telephony users would have been obtained and desired, as expressly taught by Kredo (¶ [0005]).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US5880731, hereinafter Liles) in view of Wynn et al. (US20080005325, Wynn) in view of Kredo et al. (US20030002633, Kredo), further in view of Hatleid et al. (US6522333, Hatleid).

As to claim 32:
Liles, Wynn Kredo shows a method substantially as claimed, as specified above. 
Liles, Wynn Kredo fail to specifically show: wherein the intermediate paralinguistic indicators comprise one or more complex-emotion tags comprising multiple sub- emotion tags;
and wherein the complex-emotion tags specify intensity numerically by adjusting numerical values of parameters corresponding to the complex-emotion tags.
In the same field of invention, Hatleid teaches: remote communications through visual represenations. Hatleid further teaches:
wherein the intermediate paralinguistic indicators comprise one or more complex-emotion tags comprising multiple sub- emotion tags;
and wherein the complex-emotion tags specify intensity numerically by adjusting numerical values of parameters corresponding to the complex-emotion tags (figs. 10a-10b; column 15, lines 1-21). 
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Liles, Wynn Kredo and Hatleid at the time that the invention was made, to have combined the teachings of Hatleid with the method as taught by Liles, Wynn Kredo.
One would have been motivated to make such combination because a way to provide communications chich can also provide valuable emotional and behavioral information to the recipient to interpret the communication in context would have been obtained and desired, as expressly taught by Hatleid (column 1, lines 59-64).

Claims 33-39 have the same scope as claims 26-32, the only difference being that they are drawn to different statutory classes. Therefore, claims 33-39 are rejected using the same logic used to reject claims 26-32.

Claims 40-45 have the same scope as claims 26-28 and 30-32, the only difference being that they are drawn to different statutory classes. Therefore, claims 40-45 are rejected using the same logic used to reject claims 26-28, 30-32.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Examiner reiterates that references to specific columns, figures or lines should not be limiting in any way. The entire reference provides disclosure related to the claimed invention. 
1) Applicant argues: 
While Lilies may "produce a gesture to convey a specific action or emotion" (col. 10 II. 36-37) the resulting gestures or emotions are fixed and do not represent "first paralinguistic indicators into one or more XML-based intermediate paralinguistic indicators based on the intensity spectrum" as recited in the amended claims. 
Examiner disagrees.
This is addressed in the rejection of claim 26.
Specifically, In Liles, the resulting gestures or emotions are not fixed, for example, a salutation from an avatar may be in the form of a greeting or a flirt. Therefore, In Liles the resulting gestures or emotions are flexible.
Therefore, the rejection of claim 26 continues to be proper.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
March et al. 		[U.S. 20040056901]
Danzig et al. 		[U.S. 20070002057]
Blattner et al.		[U.S. 20040179039]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDANY NUNEZ/
Primary Examiner, Art Unit 2171
8/5/2022